Detailed Action
The following Final Action is in response to the correspondence dated 18 November 2020.  Applicant amended claims 1-4, 8-11, 15, 16, and 18.  No claims were added or cancelled. Claims 1-20 are pending. 
Response to Remarks
The 35 USC § 103(a) rejection of claims 1-20  as being unpatentable over Dahn et al. (US 2017/0364845) in view of Tayal et al. (US 2019/0340562) is withdrawn in light of Applicants’ remarks that Dahn et al. does not disclose automatically generating, via an action plan creation module at the application platform, a new action plan based on a particular target record to be associated with the new action plan, the published action plan template, and other action plan details, wherein the new action plan is automatically populated with information indicating: an action plan owner, the plurality of tasks, a corresponding task deadline that was automatically calculated for each task and a corresponding task owner who is assigned to each task (Remarks 11).  In response, a new rejection has been raised as explained below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dahn et al. (US 2017/0364845) in view of Bailey et al. (US 8,554,596).
Concerning claims 1, 8, and 15, Dahn discloses a method for automatically creating and displaying an action plan generated from an action plan template, the method comprising: 
during a template creation process at an application platform of a server system: 
creating, based on first inputs by a template owner to a first user interface, an action plan template (Dahn, [7], [43], template or “matter plan” created; ¶40, create a record or template of project flows), wherein creating comprises: adding a task to the action plan template based on second inputs by the template owner to a second user interface (Dahn, ¶43, template may include tasks that should be completed at every phase of the project or matter); and repeating the adding step until all tasks to be included as part of the action plan template have been created as a plurality of tasks (Dahn, [47], regardless of how they are created or obtained, task templates may be aggregated for a project or matter into a plan or template for that project or matter, by the user selecting the task applicable to the plan); 
publishing the action plan template for use by action plan owners who have been authorized to use the action plan template to automatically create action plans based on the action plan template (Dahn, [45], i.e., a publishing and authoring service (Fig. 2, Ele. 202) may 
Dahn does not clearly disclose however Bailey discloses during an action plan creation process: automatically generating, via an action plan creation module at the application platform, a new action plan based on a particular target record to be associated with the new action plan, the published action plan template, and other action plan details, wherein the new action plan is automatically populated with information indicating: an action plan owner, the plurality of tasks, and a corresponding task owner who is assigned to each task (Bailey, col. 1, lines 27-44, Automatically associate a various objects to a (sub)activity from template structured activity; col. 10, lines 20-45, describing method of selecting the target record/objects which is accessible via an association view and when an activity is instantiated from the template activity repository, people/roles associated with the activity may be automatically associated with the newly associated activity, as also discussed in lines 5-19).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to generate the new plan based on the selected target record and other selections chosen together with the template to automatically populate the plan with the information indicated.  One of ordinary skill in the art would have been motivated to do so for the benefit of leveraging the integration of the various systems management tools as discussed in Bailey, Background of the Invention, in the use case implementation disclosed in Dahn.  Also, Dahn contemplates the need to of the system to provide tools useable by service providers to create and access knowledge from a knowledge reservoir (Dahn, ¶56).
displaying the new action plan for the particular target record via an action plan user interface   (Dahn, ¶47, discloses displaying the populating the plan with the various tasks 
Concerning claim 2, Dahn in view of Bailey discloses the method of claim 1, further comprising: during the template creation process: displaying a third user interface comprising: 
summary information comprising: a status field is used to indicate whether the new action plan template is complete, a created by field that indicates a name of the template owner, and a created date field that indicates a date the new action plan template was created (Dahn, Fig. 2, discloses a plan service that is the authority for templates and plans, maintains task structure, ownership, and resources, etc., but Fig. 2 does not show status.  Bailey shows these features, 3:53, i.e., mark current activity status, e.g., completed, in-progress etc. and 4:3, view status of sub-activities, i.e., tasks; 4:14, activity history includes template dates such as creation etc.).  The motivation to combine is the same as provided above.  
a new task action button used to add a new task to the new action plan template (Dahn, [55], means for modifying template e.g., after publication and [47-48], discussing adding tasks to the matter plan as shown on Fig. 10, i.e., modify matter plan); 
a publish template action button used to publish the action plan template once it is complete and all tasks have been added to the action plan template (Dahn, [45], publishing template via the publishing service and [55], again “matter plans or templates may be altered”); and 
a list of tasks that are part of the action plan template, wherein each task listed in the list of tasks includes: a subject of the task, priority of the task, a number of days to complete the task, and who the task is assigned to (Dahn, [38], matter plans map out many task and subtasks; [43], 
Concerning claim 3, Dahn in view of Bailey discloses the method of claim 1, wherein the second user interface comprises: 
a subject field used to specify the subject of the task (Dahn, [57], i.e., managing a task by modifying parameters of the tasks.  Bailey additionally, discloses customizing a newly added task/subtask activity).
a drop-down menu used to indicate priority of the task (Dahn, [57], modifying a priority level); 
Dahn does not a date offset field used to enter a date offset from a task creation date, wherein the date offset indicates a number of days to complete the task, and wherein the date offset is used to automatically and dynamically calculate a deadline for the task (Dahn, [57], deadline which may likely be a number dates due after filing; additionally, Bailey, col. 11, lines 3-13, e.g., A basic representation may be a tabular representation of actions along with start date and time and duration of the actions); 
a comments field used for entering comments about the task (Dahn, [41], tasks (and subtask) templates may include notes); 
a task compliance checkbox that can be checked to indicate that the task is required for compliance purposes to comply with regulations or policies (Dahn, [50], i.e., check for whether 
task assignment options for assigning the task to a task owner, wherein the task assignment options comprise: 
a search field for looking up a specific user to assign the task to (Dahn, [53-56], search fields utilized); 
a drop down list used to assign the task based on role of a user within a customer engagement team (Bailey, 10:5-24, search drop-down by person, role, expertise, etc.); and 
a radio button used to assign the task to a plan creator (Dahn, [49], describes a mechanism for selecting form a list of multiple choice options); 
a save button used to complete creation of the task and add it to the action plan template (Bailey, col. 4, lines 8-12, capture and save template). 

Concerning claim 7, Dahn in view of Bailey discloses the method of claim 1, wherein the new action plan is displayed within a client context, wherein the information displayed in conjunction with the new action plan comprises: a name of the new action plan, a number of tasks completed for the new action plan, a status of the new action plan, an owner name of the new action plan, and a start date the new action plan, and wherein the step of displaying the new action plan for the particular target record via an action plan user interface, comprises: 
displaying a scrollable activity timeline that shows the tasks of the new action plan displayed in chronological order with an indication of completed status for each task (Dahn, Fig. 11, center bottom, where the current selection shows for all matters in the client’s context rather than a particular; [95], scroll window). 

Concerning claim 4, Dahn in view of Bailey discloses the method of claim 1, further comprising: 
during the action plan creation process: selecting, based on a first input from an action plan owner into a target record field of a new action plan user interface, the particular target record (Bailey, col. 7, lines 34-46, i.e., user may also select a node to make it the current activity); 
selecting, based on a second input from the action plan owner into a template selection field of the new action plan user interface, the published action plan template to be used to create the new action plan from a plurality of published action plan templates (Bailey, col. 7, lines 55—col. 8, line 2, upon selecting the node, e.g., with sub-activities, selecting templates to be used with the sub-tasks); and 
specifying the other action plan details for the new action plan based on other inputs from the action plan owner into the new action plan user interface (Bailey, col. 8, lines 3-8, additional elements of information filled). 

Concerning claim 5, Dahn in view of Bailey discloses the method of claim 4, further comprising: 
after specifying the other action plan details, selecting a preview button to automatically display a preview page to preview the new action plan with all pending plan details before creating the new action plan, wherein the pending plan details comprise: each task with a corresponding task deadline for that task and a corresponding task owner who is assigned to that task (Bailey, col. 3, line 67, view current activity); and 

Concerning claim 6, Dahn in view of Bailey discloses the method of claim 4, wherein the other action plan details comprise: 
an action plan name field that is used to specify the name of the new action plan (Bailey, col. 7, lines 34-46, i.e., names of activities); 
a start date field that is used to select a start date for the new action plan (Bailey, col. 7, lines 60-62, start times); 
a drop-down menu that is used to select a current status of the new action plan Fig. 5, Ele. 318 a task status; and 
a checkbox can be selected to skip non-working days when calculating task deadlines for each task that is part of the new action plan so that task deadlines are calculated based only on working days as opposed to all possible days. 

Claims 8-15 are rejected based on the same rationale as the rejections of claims 1-7, respectively, since they are the system claims corresponding to the method claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burman et al. discloses a system for creating social documents,  with adhoc workflow processes 
Chereau discloses a project modeling management tool that includes a template creation and publishing aspect with object management. 
Hull et al. discloses a task management system with data feed that allows the selection of a target record for tasks
Iyer discloses a collaborative project planner for creating, publishing and sharing templates for projects
Nelson et al. discloses system that inter alia, permits a user to specify an action plan template to occur based on satisfying a condition 
Roos discloses a system and interface for adding and specifying tasks to define an activity flow that can be customized and reused.  Roos discloses automatically generating, via an action plan creation module at the application platform, a new action plan based on a particular target record to be associated with the new action plan, the published action plan template, and other action plan details, wherein the new action plan is automatically populated with information indicating: an action plan owner, [[a]] the plurality of tasks, a corresponding task deadline that was automatically calculated for each task and a corresponding task owner who is assigned to each task;
Spatola et al. discloses a method that includes creating a medical workflow by selecting task object and a corresponding database that receives data associated with the task objects selected by the creator as well as other details entered that the user, (i.e., FIGS. 3-4), other information can be gleaned such as the identification of an owner of a task, a workspace that may be used, when the task become overdue, how to send a reminder to the owner of the task, or to a supervisor of the owner of the task
Walker et al. discloses a system for automatically creating event templates based on specifying an event description, date and associated data record stored in an accessible repository
Weingram et al discloses a collaborative tool for workflow orchestration
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624